DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-09 (herein referred to as the Reply) where claim(s) 1-14 are pending for consideration.
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WANG_724 (US20210385724) in view of Karagiannis_200 (US20180260200)
Claim(s) 1
WANG_724 teaches
	receiving, by a device of a network, a session configuration message from a user equipment (UE), for an application session, To communicate via a network slice, the user device initiates a route selection policy request associated with an application at the user device. The route selection policy request is received at a computing device of the network and is for configuration a new PDU session/network slice for the application; accordingly, the request functions and acts in a similar manner as the claimed session configuration message. <FIG(s). 4, 5; para. 0003, 0031, 0036-0041, 0046>.
	wherein the application session is associated with an application of the UE; Route selection policy request is associated with application/service running on the user device. For example, the request is triggered when the user device needs to establish a new network slice or modified network slice via the USRP rule because a new application is running on the user device and/or the current USRP rule utilizes a network slice does not satisfy performance parameters for the application. <FIG(s). 4, 5; para. 0036-0042, 0046, 0049-0050>.
	identifying, by the device and from the session configuration message, a quality of service (QoS) profile for the application session; If the route selection policy request is validated, the computing device may determine the URSP rule(s) for the application(s) and/or service(s) indicated in the route selection policy request and obtain information for the session such as receive threshold performance parameters (e.g., quality of service, bandwidth, transmission latency), and may select a network slice and/or PDU session that satisfies the performance parameters. The performance parameters act and function as a similar manner as the claimed QoS profile. <FIG(s). 3, 5; para. 0030-0031, 0046, 0048>.
	determining, by the device, that the application is authorized to use a network slice of the network that satisfies one or more QoS thresholds of the QoS profile; The computing device may validate the route selection policy request based on an identifier of the application or service indicated in the route selection policy request. The validation parameters may also be transmitted to the computing device. If the computing device determines that the validation parameters indicated in the route selection policy request do not match the validation parameters that the computing device received from the data network service server, the computing device might not further process the route selection policy request. Otherwise, the computing device may select a network slice and/or PDU session that satisfies the performance parameters. The computing device may include the selected network slice and/or PDU session in a URSP rule for the application or service of the user device 101.  <FIG(s). 5; para. 0041-0046>.
	identifying, by the device, resources of the network that can be configured to satisfy the one or more QoS thresholds; and Computing device may determine the network slice for the application or service based on the threshold quality of service, bandwidth, transmission latency, or other performance parameters for the application or service. Accordingly, by identifying the network slice that can fulfill the service requirement of the request for the application is also considered an identification of resources because a network slice is comprised of network resources. In another case the computing device determines another network slice and/or PDU session that satisfies the expected performance parameters for the application <FIG(s). 4, 5; para. 0046, 0051-0053, 0065>.
	instantiating, by the device, the resources for communication of application data of the application session,  wherein instantiating the resources enables the UE to communicate the application data via the network slice using the resources. User accepts the and uses the application to communicate over the network slice in accordance with the URSP rule which was provisioned in response to the user device's route selection policy request and subsequent provisioning of the network slice to accommodate the route selection policy request. <FIG(s). 4, 5; para. 0048-0049, 0056>.
WANG_724 does not explicitly teach
wherein instantiating the resources cause changes to configuration of the network slice, and  
However in a similar endeavor, Karagiannis_200 teaches
	wherein instantiating the resources cause changes to configuration of the network slice, and A mechanism for further cooperation among the controllers is triggered so that the network slice can be reconfigured. For example, extra nodes and links can be added by the network controller such that the reconfigured network slice includes increased hardware and network resources.  <para. 0061-0063>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 with the embodiment(s) disclosed by Karagiannis_200. One of ordinary skill in the art would have been motivated to make this modification in order to provide a platform that enriches an application component deployment optimization procedure by integrating interactions with network layer controllers, thus leading to deployments that can achieve a better fulfillment of application requirements <para. 0011>.
Claim(s) 3
WANG_724 teaches
wherein the session configuration message includes  
a first QoS threshold, of the one or more QoS thresholds, associated with a first QoS parameter, and In another embodiment, the user device sends a negotiation request, which functions and acts like the claimed session configuration message. The negotiation request includes expected performance parameters (and/or the threshold charging rate). Performance parameters include performance guarantees such as throughput thresholds. <FIG(s). 5; para. 0051-0055, 0065, 0067>.
	wherein the QoS profile is determined based on the network slice being mapped to a QoS parameter that satisfies the first QoS threshold. The computing device may validate the request based on an identifier of the application or service indicated in the route selection policy request. The validation parameters may also be transmitted to the computing device. If the computing device determines that the validation parameters indicated in the route selection policy request do not match the validation parameters that the computing device received from the data network service server, the computing device might not further process the route selection policy request. Otherwise, the computing device may select a network slice and/or PDU session that satisfies the performance parameters. The computing device may include the selected network slice and/or PDU session in a URSP rule for the application or service of the user device 101.   <FIG(s). 5; para. 0041-0046, 0051-0056>.
Claim(s) 5
WANG_724 teaches
	wherein the session configuration message is associated with a particular operation of the application being performed during the application session, and  Application or service may use network slices and/or PDU sessions with the different performance parameters (e.g., for a virtual reality application or service to have transmitted video quality exceeding a video quality threshold). In other embodiments, application or service is one or more types of traffic that the application or service may generate (e.g., enhanced mobile broadband traffic, Internet of Things traffic, ultra-reliable low latency traffic, or other types of traffic).  <para. 0040, 0049, 0060>.
	wherein the session configuration message is configured to dynamically cause network resources to be dynamically changed during execution of the particular operation. The user device may monitor the performance of an application or service and may send a route selection policy request if the performance of the application or service does not satisfy a performance threshold. For example, the user device may monitor the performance of a virtual reality application or service, and may determine if the quality of the video (and/or other types of data satisfies a quality threshold. If not, the user device may send a route selection policy request to obtain an updated network slice for the application or service. Therefore, the route selection policy request occurs during execution of a particular service (e.g., virtual reality) and causes updated network slices to be provisioned for the particular service such that the resources for the service is dynamically configured. <FIG(s). 4, 5; para. 0040, 0049-0056>.
Claim(s) 8
WANG_724 teaches
	one or more processors configured to: Processor at system for implementing the disclosed embodiments <FIG(s). 1, 7; para. 0081-0088>.
	receive a session configuration message for an application session associated with an application on a user equipment (UE) that is configured to communicate with a network; To communicate via a network slice, the user device initiates a route selection policy request associated with an application at the user device. The route selection policy request is received at a computing device of the network and is for configuration a new PDU session/network slice for the application; accordingly, the request functions and acts in a similar manner as the claimed session configuration message.  <FIG(s). 4, 5; para. 0003, 0031, 0036-0041, 0046>.
	determine, based on the session configuration message, a quality of service (QoS) profile for the application session; ; If the route selection policy request is validated, the computing device may determine the URSP rule(s) for the application(s) and/or service(s) indicated in the route selection policy request and obtain information for the session such as receive threshold performance parameters (e.g., quality of service, bandwidth, transmission latency), and may select a network slice and/or PDU session that satisfies the performance parameters. The performance parameters act and function as a similar manner as the claimed QoS profile. <FIG(s). 3, 5; para. 0030-0031, 0046, 0048>.
identify resources of the network to be configured to satisfy one or more QoS thresholds of the QoS profile; Computing device may determine the network slice and corresponding resources for the application or service based on the threshold quality of service, bandwidth, transmission latency, or other performance parameters for the application or service. Accordingly, by identifying the network slice that can fulfill the service requirement of the request for the application is also considered an identification of resources because a network slice is comprised of network resources. In another case the computing device determines another network slice and/or PDU session that satisfies the expected performance parameters for the application <FIG(s). 4, 5; para. 0046, 0051-0053, 0065>.
	provision the network slice to facilitate communication of application data of the application session. User accepts the and uses the application to communicate over the network slice in accordance with the URSP rule which was provisioned in response to the user device's route selection policy request and subsequent provisioning of the network slice to accommodate the route selection policy request.  <FIG(s). 4, 5; para. 0048-0049, 0056>.
WANG_724 does not explicitly teach
cause, based on instantiating the resources, changes to configuration of a network slice the application is authorized to use; and
However in a similar endeavor, Karagiannis_200 teaches
cause, based on instantiating the resources, changes to configuration of a network slice the application is authorized to use; and For an application, network slice can be reconfigured by includes increasing hardware and network resources of the network slice. <para. 0056-0064>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 with the embodiment(s) disclosed by Karagiannis_200. One of ordinary skill in the art would have been motivated to make this modification in order to provide a platform that enriches an application component deployment optimization procedure by integrating interactions with network layer controllers, thus leading to deployments that can achieve a better fulfillment of application requirements <para. 0011>.

Claim(s) 10
WANG_724 teaches
wherein the one or more processors, prior to determining the QoS profile, are configured to: verify, based on a subscription mapping, that the UE and the application are authorized to use the network slice, wherein the network slice is configured based on verifying that the UE and the application are authorized to use the network slice. The computing device may validate the route selection policy request based on an identifier of the application or service and a user device identifiers indicated in the route selection policy request. The computing device may store a blacklist and/or whitelist of applications and services, which may indicate whether URSP rules (where the rules are effectively the implementation and use of a network slice) are permitted to be generated for the applications and/or services. In other embodiments, subscription information is used to determine a status of the user. <FIG(s). 3, 5; para. 0030-0031, 0042-0043, 0046, 0048, 0062>.
Claim(s) 11
WANG_724 teaches
wherein the one or more processors, when configuring the network slice, are configured to: 
	select the network slice from a plurality of network slices of the network; and provision resources of the network slice to facilitate communication of the application data. Computing device may determine the network slice among different network slices for the application or service based on the threshold quality of service, bandwidth, transmission latency, or other performance parameters for the application or service. Accordingly, by identifying the network slice that can fulfill the service requirement of the request for the application is also considered an identification of resources because a network slice is comprised of network resources. In another case the computing device determines another network slice and/or PDU session that satisfies the expected performance parameters for the application <FIG(s). 4, 5; para. 0046, 0051-0053, 0065>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WANG_724 (US20210385724) in view of Karagiannis_200 (US20180260200), and further view of Young_227 (US20200196227)
Claim(s) 4
WANG_724 teaches
	wherein the application is determined to be authorized to use the network slice based on the application being subscribed to a network service of the network that permits use of the network slice. The computing device may validate the route selection policy request based on an identifier of the application or service indicated in the route selection policy request. The computing device may store a blacklist and/or whitelist of applications and/or services, which may indicate whether URSP rules (where the rules are effectively the implementation and use of a network slice) are permitted to be generated for the applications and/or services. <para. 0042>.
WANG_724 does not explicitly teach
wherein the session configuration message corresponds to a request to initiate the application session via the network slice, and 
However in a similar endeavor, Young_227 teaches
	wherein the session configuration message corresponds to a request to initiate the application session via the network slice, and  UE can send a UE configuration (e.g., a UE configuration request message) to the base station of the RAN to register the UE with the network and/or initiate a communication session between the UE and the data network. The UE configuration can be received to cause the core network (e.g., the NSSF) to provision an NS associated with the UE and/or update a NS associated with the UE. The request can include an S-NSSAI. The S-NSSAI can be one of a plurality of S-NSSAIs in an NSSAI of the request. <FIG(s). 1A; para. 0021-0025>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Young_227. One of ordinary skill in the art would have been motivated to make this modification in order to provide 5G benefits such as flexible bandwidth allocation, improved spectral efficiency, ultra-reliable low-latency communications (URLLC), beamforming, high-frequency communication (e.g., millimeter wave (mmWave)), and/or the like. <para. 0001>.
Claim(s) 6
WANG_724 does not explicitly teach
wherein identifying the resources comprises:
determining a location of the UE; and
identifying the resources, from a set of available resources of the network, based on the location of the UE.
However in a similar endeavor, Young_227 teaches
wherein identifying the resources comprises: 
determining a location of the UE; and Request information includes NSSAI which further includes location information associated with the UE. <FIG(s). 1A, 5; para. 0009-0010, 0025, 0078-0080>.
identifying the resources, from a set of available resources of the network, based on the location of the UE. A network slice instance (NSI) from possible candidate NSI, is to be created for the S-NSSAI based on the location information of UE and/or available NFs at the location <FIG(s). 1A, 1B, 1C; para. 0009, 0019, 0031-0032, 0035-0038, 0047-0048>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Young_227. One of ordinary skill in the art would have been motivated to make this modification in order to provide 5G benefits such as flexible bandwidth allocation, improved spectral efficiency, ultra-reliable low-latency communications (URLLC), beamforming, high-frequency communication (e.g., millimeter wave (mmWave)), and/or the like. <para. 0001>.
Claim(s) 9
WANG_724 does not explicitly teach
	wherein the session configuration message includes a slice identifier of the network slice, and wherein the network slice is configured based on the slice identifier and based on being available to facilitate the communication of the application data.
However in a similar endeavor, Young_227 teaches
	wherein the session configuration message includes a slice identifier of the network slice, and wherein the network slice is configured based on the slice identifier and based on being available to facilitate the communication of the application data. UE can send a UE configuration (e.g., a UE configuration request message) to the base station of the RAN to register the UE with the network and/or initiate a communication session between the UE and the data network. The UE configuration can be received to cause the core network (e.g., the NSSF) to provision an NS associated with the UE and/or update a NS associated with the UE. The request can include an S-NSSAI. The S-NSSAI can be one of a plurality of S-NSSAIs in an NSSAI of the request. NSI associated with S-SNSSAI is provisioned for the UE based on the S-SNSSAI  and whether the NSI is within location of the UE to service it. <FIG(s). 1A, 1B; para. 0021-0038>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Young_227. One of ordinary skill in the art would have been motivated to make this modification in order to provide 5G benefits such as flexible bandwidth allocation, improved spectral efficiency, ultra-reliable low-latency communications (URLLC), beamforming, high-frequency communication (e.g., millimeter wave (mmWave)), and/or the like. <para. 0001>.

Claim(s) 12
WANG_724 does not explicitly teach
wherein the one or more processors, when configuring the network slice, are configured to:
	determine a location of the UE;
	select, based on the location of the UE, resources from a set of available resources of the network; and
	instantiate the resources to form the network slice.
However in a similar endeavor, Young_227 teaches
wherein the one or more processors, when configuring the network slice, are configured to: 
	determine a location of the UE; Request information includes NSSAI which further includes location information associated with the UE. System determines the location of the UE based on the request information. <FIG(s). 1A, 5; para. 0009-0010, 0025, 0078-0080>.
	select, based on the location of the UE, resources from a set of available resources of the network; and A network slice instance (NSI) is to be created for the S-NSSAI based on the location information of UE and/or available NFs at the location. An NF can be considered a selected resource. <FIG(s). 1A, 1B, 1C; para. 0009, 0018-0019, 0031-0032, 0035-0038, 0047-0048>.
	instantiate the resources to form the network slice. A network slice instance (NSI) is to be created for the S-NSSAI based on the location information of UE and/or available NFs at the location. <FIG(s). 1A, 1B, 1C; para. 0009, 0019, 0031-0032, 0035-0038, 0047-0048>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Young_227. One of ordinary skill in the art would have been motivated to make this modification in order to provide 5G benefits such as flexible bandwidth allocation, improved spectral efficiency, ultra-reliable low-latency communications (URLLC), beamforming, high-frequency communication (e.g., millimeter wave (mmWave)), and/or the like. <para. 0001>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WANG_724 (US20210385724) in view of Karagiannis_200 (US20180260200), in view of Young_227 (US20200196227), and further view of SHARIAT_868 (US20200112868)
Claim(s) 2
WANG_724 does not explicitly teach
wherein the session configuration message includes a slice identifier of the network slice, and 
	wherein the QoS profile is identified based on being mapped to the slice identifier in a data structure.
However in a similar endeavor, Young_227 teaches
	wherein the session configuration message includes a slice identifier of the network slice, and  UE can send a UE configuration (e.g., a UE configuration request message) to the base station of the RAN to register the UE with the network and/or initiate a communication session between the UE and the data network. The UE configuration can be received to cause the core network (e.g., the NSSF) to provision an NS associated with the UE and/or update a NS associated with the UE. The request can include an S-NSSAI. The S-NSSAI can be one of a plurality of S-NSSAIs in an NSSAI of the request. <FIG(s). 1A; para. 0021-0025>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Young_227. One of ordinary skill in the art would have been motivated to make this modification in order to provide 5G benefits such as flexible bandwidth allocation, improved spectral efficiency, ultra-reliable low-latency communications (URLLC), beamforming, high-frequency communication (e.g., millimeter wave (mmWave)), and/or the like. <para. 0001>.
However in a similar endeavor, SHARIAT_868 teaches
	wherein the QoS profile is identified based on being mapped to the slice identifier in a data structure. S-NSSAI-A is mapped to with past TAD information on the QoE experienced by UEs using S-NSSAI-A <para. 0135, 0144; Claims 13, 14>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724, Karagiannis_200 and Young_227 with the embodiment(s) disclosed by SHARIAT_868. One of ordinary skill in the art would have been motivated to make this modification in order to provides improved means of improving the performance of a telecommunications network, in particular, of analytics data which is collected at a User Equipment (UE) and used in conjunction with network analytics data. <para. 0002>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WANG_724 (US20210385724) in view of Karagiannis_200 (US20180260200), and further view of Momchilov_912 (US20200274912)
Claim(s) 7, 13
WANG_724 does not explicitly teach
	monitoring the application session relative to the one or more QoS thresholds;
	determining that a metric of a configuration of the resources does not satisfy at least one of the one or more QoS thresholds; and
	instantiating additional resources, of the network and for the application session, to cause the metric to satisfy the one or more QoS thresholds.
However in a similar endeavor, Momchilov_912 teaches
	monitoring the application session relative to the one or more QoS thresholds; Computing device monitors application data stream between device and server and determines QoS is below an acceptable threshold. <FIG(s). 4, 6, 7; para. 0044-0045, 0050-0051>.
	determining that a metric of a configuration of the resources does not satisfy at least one of the one or more QoS thresholds; and Computing device monitors determines that current configuration associated with use of a particular link is not meeting the threshold. <FIG(s). 4, 6, 7; para. 0044, 0050-0051>.
	instantiating additional resources, of the network and for the application session, to cause the metric to satisfy the one or more QoS thresholds. Computing device may therefore selectively change the SaaS application data stream by switching between the different communications links  (or other links). <FIG(s). 4, 6, 7; para. 0044, 0050-0051>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by WANG_724 and Karagiannis_200 with the embodiment(s) disclosed by Momchilov_912. One of ordinary skill in the art would have been motivated to make this modification in order to provide computing system and methods set forth herein allow for a complete, end-to-end Quality of Service (QoS) to be determined for applications sessions, as well as the ability to enhance application session performance through changes to an application data stream based upon the end-to-end QoS determination. <para. 0017>.
Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 14
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
Closest art ÖMER - WO2019158219 teaches a first QoS Flow associated with a first network slice and a second QoS flow also belonging either the first and/or second network slice. However, it does not teach second session configuration message associated with a second operation of an application.
Closest art Hu - US20210289436 teaches first quality of service requirement information corresponding to the first service, and the second request message may further include second quality of service requirement information corresponding to the second service for respective two slices. However, it does not teach second session configuration message associated with a second operation of an application.
Closest art Shaw - US20180287891 teaches a first and second network slice each with their own respective QoS level allocated to a service but does not teach the allocation is per operations of an application running on the user device.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Relevant Cited References
US20180132138 teaches “The existing slice instance is modified (at 1604) to accommodate the new customer service instance. This step (1604) may include changing the configuration of the slice instance to include the new service (which may increase allocated resources or the network capabilities), and modifying the network slice instance descriptor (NSID). Whenever any of the service instances in a NSI are to be modified or terminated, the NSI may also be modified with the NSID.”

Examiner’s Notes

sets
Claim(s) 6, 12
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The Reply’s arguments have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415